Exhibit 10.7

VIASAT, INC.

1996 EQUITY PARTICIPATION PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

(EXECUTIVE VERSION)

 

 

 

Grant:              Restricted Stock Units (“RSUs”)

Name:

 

Grant Date:

 

Signature:

 

 

 

ACCEPTANCE OF RSU AWARD:

By signing where indicated above, you agree to be bound by the terms and
conditions of this Restricted Stock Unit Award Agreement (the “Agreement”) and
the 1996 Equity Participation Plan of ViaSat, Inc. (as amended from time to
time, the “Plan”). You acknowledge that you have reviewed and fully understand
all of the provisions of this Agreement and the Plan, and have had the
opportunity to obtain advice of counsel prior to accepting the grant of RSUs
pursuant to this Agreement. You hereby agree to accept as binding, conclusive
and final all decisions or interpretations of the Compensation and Human
Resources Committee of the Board (the “Committee”) upon any questions relating
to this Agreement and the Plan.

 

 



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF RSU AWARD:

1. Grant. Effective on the Grant Date, you have been granted the number of
shares indicated above of RSUs providing you the right to receive Common Stock
of ViaSat, Inc., a Delaware corporation (the “Company”), in accordance with the
provisions of this Agreement and the provisions of the Plan.

2. Forfeiture Upon Termination. Until vested, the RSU shall be subject to
forfeiture in the event of the termination of your employment or service with
the Company and all of its Subsidiaries for any reason, whether such termination
is occasioned by you, by the Company or any of its Subsidiaries, with or without
cause or by mutual agreement (“Termination of Employment”).

3. Transferability. Until vested and issued upon settlement, the RSU or any
right or interest therein is not transferable except by will or the laws of
descent and distribution. Until Common Stock is issued upon settlement of the
RSU, you will not be deemed for any purpose to be, or have rights as, a Company
shareholder by virtue of this award. You are not entitled to vote any shares of
Common Stock by virtue of this award.

4. Vesting.

(a) The RSU will vest and no longer be subject to the restrictions of and
forfeiture under this Agreement in one-fourth (1/4th or 25%) increments. The
first one-fourth will vest on the 13th month anniversary of the Grant Date and
the remaining three-fourths will vest on the second, third and fourth
anniversaries of the Grant Date.

(b) Notwithstanding the foregoing, the RSU shall be fully vested upon your
Termination of Employment by reason of death or permanent disability. “Permanent
disability” means that you are unable to perform your duties by reason of any
medically determined physical or mental impairment which can be expected to
result in death or which has lasted or is expected to last for a continuous
period of at least 12 months, as reasonably determined by the Committee, in its
discretion.

5. Payment. Except as provided in Section 6, within ten days following the
vesting of the RSU, you will be issued shares of Common Stock equal to the
number of vested shares, in settlement of the RSU (subject to the withholding
requirements described in Section 7 below, as applicable).

6. Deferral Election

(a) Initial Election.

(i) If you make a valid initial deferral election, then you can elect to defer
the timing of receipt of the Common Stock otherwise deliverable under Section 5
to a later date. You may make a separate initial deferral election with respect
to each one-fourth portion of your RSU award. The initial deferral election must
be made within 30 days of the Grant Date.

(ii) If you are a “specified employee” (as determined in accordance with
Section 409A(a)(2)(B)(i) of the Code and Treasury Regulation
Section 1.409A-1(i)) on the date of your “separation from service” (as defined
in Section 1.409A-1(h) of the Treasury Regulations), the delivery of any of your
Common Stock to be delivered upon such “separation from service” shall be
delayed to the extent necessary to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, and such payment shall be paid or
distributed to you on the earlier of (a) the expiration of the six-month period
measured from the date of your “separation from service” or (b) the date of your
death.

 

2



--------------------------------------------------------------------------------

(b) Subsequent Deferral Election. Under certain circumstances, you may make one
additional deferral election with respect to receipt of the Common Stock
otherwise deliverable. That second deferral election:

(i) must be made at least 12 months prior to the scheduled delivery date;

(ii) will not be effective for at least 12 months after you make it; and

(iii) must postpone delivery for at least five years but no more than 10 years
from the scheduled delivery date.

Notwithstanding any deferral election you make, all Common Stock will be
delivered in satisfaction of the RSU upon a Change in Control (so long as such
Change in Control also constitutes a change in the ownership or effective
control of the corporation, or a change in the ownership of a substantial
portion of the assets of the corporation, within the meaning of
Section 409A(a)(2)(A)(v) of the Code and the Section 1.409A-3(i)(5) of the
Treasury Regulations) or within 30 days after your death.

Such deferral elections must comply with the requirements of Code Section 409A
and the Treasury Regulations or other guidance issued thereunder as well as any
Plan rules on deferrals.

(c) Unforeseeable Emergencies. Notwithstanding your existing elections, in the
event you have an “unforeseeable emergency” resulting in severe financial
hardship to you, you may elect to receive an earlier delivery of your vested
shares in accordance with the applicable rules. Any such distribution shall
occur within 30 days following the Committee’s determination that an
“unforeseeable emergency” exists.

An “unforeseeable emergency” means your severe financial hardship resulting from
(i) an illness of yours, your spouse or your dependent, (ii) loss of your
property due to casualty or (iii) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond your control. The
determination of whether you have an unforeseeable emergency is made by the
Committee, in its sole discretion.

To apply for such a distribution, you must file a request indicating the nature
of the unforeseeable emergency, the amount of your financial hardship as well as
whether or not the hardship may be relieved through insurance or through the
disposition of other assets.

If the Committee determines that you qualify, then the shares to be delivered to
you cannot have a value in excess of the amount necessary to satisfy your
hardship, plus an amount necessary to pay taxes reasonably anticipated as a
result of such distribution. This must be approved by the Committee, in its sole
discretion, after taking into account the extent to which you could satisfy the
hardship through reimbursement or compensation by insurance or otherwise or by
liquidation of such of your assets as would not itself cause severe financial
hardship and as otherwise required by law.

7. Withholding.

(a) You understand and agree that if you defer receipt of the Common Stock under
Section 6 certain tax withholdings will be due upon vesting in the RSU, but
prior to an issuance of the shares of Common Stock to you. In particular, upon
vesting, withholding for employment taxes under FICA and Medicare (the “FICA
Taxes”) will be due even if you have elected deferred delivery of the shares of
Common Stock issuable upon settlement of the RSU. If shares of Common Stock
subject to the RSU are issued on an accelerated basis to satisfy the FICA Taxes
under this Section 7(a), then you will also have income tax on such shares as
wages and the corresponding income tax withholding provisions of applicable
state, local or foreign tax laws (together with the FICA Tax, the “FICA-Related
Taxes”) also

 

3



--------------------------------------------------------------------------------

apply. If you defer receipt of the Common Stock under Section 6, (i) your
FICA-Related Taxes shall first be satisfied by the deduction of such amounts
from other compensation payable to you, and (ii) to the extent the other
compensation payable to you is determined by the Company to be insufficient to
satisfy your FICA-Related Taxes, your acceptance of this RSU constitutes your
instruction and authorization to the Company to satisfy the FICA-Related Taxes
through the accelerated issuance and withholding of shares of Common Stock
otherwise issuable pursuant to the RSU having a then-current Fair Market Value
not exceeding the amount necessary to satisfy the FICA-Related Taxes of the
Company based on the minimum applicable statutory withholding rates.

(b) The Company has the authority to deduct or withhold, or require you to remit
to the Company, an amount sufficient to satisfy applicable Federal, state, local
and foreign taxes (including any FICA obligation) required by law to be withheld
with respect to any taxable event arising from the vesting of the RSU and/or
receipt of the shares of Common Stock upon settlement of the RSU (provided,
however, that the satisfaction of your FICA-Related Taxes upon vesting of the
RSU in the event you defer receipt of the Common Stock under Section 6 will be
handled in the manner provided in Section 7(a) above and not pursuant to this
Section 7(b)). At any time not less than five business days before any such tax
withholding obligation arises, you may satisfy your tax obligation, in whole or
in part, by either: (i) electing to have the Company withhold from your salary
or other cash compensation payable to you or shares otherwise to be delivered
upon settlement of the RSU with a Fair Market Value equal to the minimum amount
of the tax withholding obligation, or (ii) paying the amount of the tax
withholding obligation directly to the Company in cash. Unless you choose to
satisfy your tax withholding obligation in accordance with subsection
(ii) above, your tax withholding obligation will be automatically satisfied in
accordance with subsection (i) above. The Committee or the Board will have the
right to disapprove an election to pay your tax withholding obligation under
subsection (ii) in its sole discretion.

(c) In the event your tax withholding obligation will be satisfied under
subsection (ii) of Section 7(a) above or subsection (i) of Section 7(b) above,
then the Company, upon approval of the Committee or the Board, may elect (in
lieu of withholding shares) to instruct any brokerage firm determined acceptable
to the Company for such purpose to sell on your behalf (pursuant to this
authorization) a whole number of shares from those shares of Common Stock
issuable to you upon settlement of the RSU as the Company determines to be
appropriate to generate cash proceeds sufficient to satisfy your tax withholding
obligation. Your acceptance of this RSU constitutes your instruction and
authorization to the Company and such brokerage firm to complete the
transactions described in the previous sentence, as applicable. Such shares will
be sold on the day the tax withholding obligation arises or as soon thereafter
as practicable. The shares may be sold as part of a block trade with other
participants of the Plan in which all participants receive an average price. You
will be responsible for all broker’s fees and other costs of sale, and you agree
to indemnify and hold the Company harmless from any losses, costs, damages, or
expenses relating to any such sale. To the extent permissible under Section 409A
of the Code, and to the extent the proceeds of such sale exceed your tax
withholding obligation, the Company agrees to pay such excess in cash to you as
soon as practicable. You acknowledge that the Company or its designee is under
no obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy your tax withholding
obligation.

(d) The Company may refuse to issue any Common Stock in settlement of your RSU
to you until your tax withholding obligations are satisfied. To the maximum
extent permitted by law, the Company has the right to retain without notice from
shares issuable under the RSU or from salary payable to you, shares or cash
having a value sufficient to satisfy your tax withholding obligation.

8. No Effect on Employment. Nothing in the Plan or this Agreement shall be
interpreted to interfere with or limit in any way the right of the Company or
any Subsidiary to terminate your employment or

 

4



--------------------------------------------------------------------------------

services at any time, nor confer upon you the right to continue in the employ or
service of the Company or any Subsidiary.

9. Plan Governs. This RSU award is granted under and governed by the terms and
conditions of the Plan. You acknowledge and agree that the Plan has been
introduced voluntarily by the Company and in accordance with its terms it may be
amended, cancelled, or terminated by the Company, in its sole discretion, at any
time. The grant of RSUs under the Plan is a one-time benefit and does not create
any contractual or other right to receive an award of RSUs or benefits in lieu
of RSUs in the future. Future awards of RSUs, if any, will be at the sole
discretion of the Company, including, but not limited to, the timing of the
award, the number of shares and vesting provisions. By execution of this
Agreement, you consent to the provisions of the Plan and this Agreement. Defined
terms used herein shall have the meaning set forth in the Plan, unless otherwise
defined herein.

10. Amendment. The Committee may amend, terminate or revoke this Agreement in
any respect to the extent determined necessary or desirable by the Committee in
its discretion to comply with the requirements of Section 409A of the Code and
the Treasury Regulations or other guidance issued thereunder. You expressly
understand and agree that no additional consent from you shall be required in
connection with such amendment, termination or revocation.

11. Section 409A. To the extent applicable, this Agreement and the RSUs shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder. Unless
you have made a timely deferral election pursuant to Section 6(a), this RSU
award is not intended to constitute “nonqualified deferred compensation” within
the meaning of Section 409A of the Code and the Department of Treasury
regulations and other interpretive guidance issued thereunder. For purposes of
Section 409A of the Code (including, without limitation, for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(iii)), each payment that you may be
eligible to receive under this Agreement shall be treated as a separate and
distinct payment.

12. Governing Law and Venue.

(a) The RSU grant and the provisions of this Agreement are governed by, and
subject to, the laws of the State of California, without regard to the conflict
of law provisions, as provided in the Plan.

(b) For purposes of any action, lawsuit or other proceedings brought to enforce
this Agreement, relating to it, or arising from it, the parties hereby submit to
and consent to the sole and exclusive jurisdiction of the courts of San Diego
County, California, or the federal courts for the United States for the Southern
District of California, and no other courts, where this grant is made and/or to
be performed.

13. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

14. Severability. The provisions of this Agreement are severable, and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

15. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the RSU and on any
shares of Common Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

16. Waiver. You acknowledge that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by you or any
other Grantee.

 

5